          Case 1:20-cr-00295-VEC Document 104 Filed 07/21/21 Page 1 of 1

                                                                                    USDC SDNY
                                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                       DOC #:
                                                                                    DATE FILED: 7/21/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :          20-CR-295 (VEC)
                                                                :
 ENRIQUE ROSADO,                                                :               ORDER
                                                                :
                                              Defendant.        :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear before the Court for a change-of-plea

hearing on July 29, 2021, at 11:30 a.m.; and

        WHEREAS that time is no longer convenient for the Court;

        IT IS HEREBY ORDERED that the July 29, 2021 change-of-plea hearing is

RESCHEDULED for July 29, 2021, at 2:15 p.m., in Courtroom 443, Thurgood Marshall U.S.

Courthouse, 40 Foley Square, New York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

proceeding using (888) 363-4749 // Access code: 3121171# // Security code: 0295#. All of those

accessing the conference are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.
                                                                _________________________________
                                                                     _____________________ ____
                                                                                            _________
Date: July 21, 2021                                                     VALERIE CAPRONI
                                                                                    CAPRON ON
                                                                                           O  NI
      New York, NY                                                    United States District Judge
